                 Case 2:20-cv-01638-DWL Document 34 Filed 04/28/21 Page 1 of 2




     Glenn S. Bacal (AZ Bar No. 006812)
 1   E-mail: glenn.bacal@bacalgroup.com
     Sean D. Garrison (AZ Bar No. 014436)
     E-mail: sean.garrison@bacalgroup.com
 2   Direct Dial: 480-719-8501
     BACAL LAW GROUP, P.C., DBA
 3   BACAL & GARRISON LAW GROUP
     6991 East Camelback Road, Suite D-102
 4   Scottsdale, Arizona 85251
     Fax: (480) 245-6231
 5   Attorneys for Plaintiff Arizona Board of Regents,
     for and on behalf of Arizona State University
 6
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                         FOR THE DISTRICT OF ARIZONA

10       Arizona Board of Regents, a body
         corporate, for and on behalf of                 Case No. 2:20-CV-01638-DWL
11       Arizona State University,
12                                                       PLAINTIFF’S RESPONSE TO ORDER
                            Plaintiff,                   TO SHOW CAUSE
13      v.
14      John Doe aka “asu_covid.parties,” an
        individual, et al.
15
                            Defendants.
16
17
18            Pursuant to the Court’s April 16, 2021 Order (Doc# 32), Plaintiff Arizona Board of

19   Regents, a body corporate, for and on behalf of Arizona State University (“ASU”), files this

20   response showing why this case should not be dismissed for failure to prosecute.

21            On September 16, 2020 ASU dismissed defendant Facebook, Inc. (Doc#20) leaving

22   only John Doe aka asu_covid.parties” as the lone defendant. On December 17, 2020, the

23   Clerk entered defendant Doe’s default. ASU has now filed a motion for default judgment

24   (Doc# 33) against the Doe defendant, which will resolve all remaining claims and bring this

25   case to its conclusion. For the reasons stated in ASU’s motion for default judgment, ASU

26   respectfully requests that the Court enter the default judgment and permanent injunction.

27
                                                         1
             Case 2:20-cv-01638-DWL Document 34 Filed 04/28/21 Page 2 of 2




 1   Because ASU is entitled to default judgment, and its motion is pending, this case should not
 2   be dismissed.
 3
 4   RESPECTFULLY SUBMITTED this 28th day of April, 2021.
 5                                             By     /s/ Sean D. Garrison
 6                                             Glenn S. Bacal (AZ Bar No. 006812)
                                               E-mail: glenn.bacal@bacalgroup.com
 7                                             Sean D. Garrison (AZ Bar No. 014436)
                                               E-mail: sean.garrison@bacalgroup.com
 8                                             Direct Dial: 480-719-8501
                                               BACAL LAW GROUP, P.C., DBA
 9                                             BACAL & GARRISON LAW GROUP
                                               6991 East Camelback Road, Suite D-102
10
                                               Scottsdale, Arizona 85251
11                                             Fax: (480) 245-6231

12                                             Attorneys for Plaintiff Arizona Board of Regents,
                                               for and on behalf of Arizona State University
13
14
                             CERTIFICATE OF FILING AND SERVICE
15
     I certify that on April 28, 2021, I electronically transmitted the attached document to the
16   Clerk’s Office using the CM/ECF System for filing and for transmittal of a Notice of
     Electronic Filing to the John Doe defendant at pba-hater@protonmail.com.
17
18
        /Sean D. Garrison/
19   Sean D. Garrison
20
21
22
23
24
25
26
27
                                                    2
